DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 4/12/21. These drawings are acceptable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 12-13 and 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson et al. (US 2021/0360237 A1).

Regarding claim 1, Andersson discloses a method for video encoding (see fig. 8; e.g. see ¶ [0031]), comprising: obtaining a prediction block (see 512-514 in fig. 5) for a current block (see 500 in fig. 5), wherein the prediction block is a motion-compensated prediction block (e.g. see ¶ [0005], wherein intra/inter prediction involves motion compensated prediction block); obtaining a reconstructed neighboring block of the prediction block (e.g. see ¶ [0006]); filtering at least a sample (see 512 in fig. 5), in the prediction block, near a boundary between the prediction block and the reconstructed neighboring block, based on one or more samples in the prediction block near the boundary (see 512 in fig. 5) and one or more samples in the reconstructed neighboring block near the boundary (see 508-510 in fig. 5); obtaining a prediction residual block based on a difference between the filtered prediction block and the current block (e.g. see ¶ [0006]); and encoding the prediction residual block of the current block (see fig. 8; e.g. see ¶ [0031]).

Regarding claims 6, 17, 22 and 27, Andersson further discloses wherein the filtering is also performed at one or more sub-block boundaries inside the current block (see 512 in fig. 5).

Regarding claims 7, 18, 23 and 28, Andersson further discloses wherein the filtering only adjusts samples from the prediction block, without modifying the samples from the reconstructed neighboring block (see only 512 is modified in fig. 5).

Regarding claims 12, 19, 24 and 29, Andersson further discloses wherein the filtering uses a linear combination of reference samples from reconstructed neighboring blocks located at top and left of a current sample (e.g. see ¶ [0018]).

Regarding claims 13, 20, 25 and 30, Andersson further discloses wherein filtering weights are applied to the filtering on a sub-block and/or boundary basis (e.g. see ¶ [0018]).

Regarding claim 16, the claim(s) recite a decoding method (e.g. see ¶ [0031]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 21, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 26, the claim(s) recite an apparatus with analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ahn et al. (US 2019/0089961 A1), discloses encoding/decoding with overlapping block.
2.	Leontaris et al. (US 2013/0113884 A1), discloses block boundary filtering.
3.	Suh et al. (US 2009/0060044 A1), discloses block boundary filtering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485